Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a wellhead adapter, classified in E21B17/18.
II. Claims 15-30, drawn to a well system, classified in E21B33/038.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the well system of Group II could function with adapters other than the one of Group II.  The subcombination has separate utility such as being attached to different well systems by different attachment means.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The different groups would require different search strategies and would require distinct searches in addition to any common searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with R. Fetea on 9/20/21 a provisional election was made without traverse to prosecute the invention of Group II, claims 15-30.  Affirmation of this election must s 1-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16, 20-23, and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Land (US 5139090).
CLAIM 15:  
CLAIM 16:  The wellhead adaptor has an outer body having a bore; and an inner body located inside the bore and having an annulus A, wherein the inner body and the outer body define an annulus B, which is concentric to annulus A (see Figures 1-3).
CLAIM 20:  The annulus A is independent of the annulus B (see Figures).
CLAIM 21:  A downstream end of the inner body has a first thread and a downstream end of the outer body has a second thread, wherein the first thread is identical to the second thread (see Fig. 1).
CLAIM 22:  The tubing system comprises: plural joint pipe elements connected to each other, each joint pipe element having concentric inner and outer pipes, wherein the first and second threads are configured to simultaneously attach, by a single rotational motion, to corresponding threads of the inner pipe and the outer pipe of a joint pipe element of the plural joint pipe elements or to a connector (see Fig. 1; col 5, lines 41-58).
CLAIM 23:  A bowl (bearing 88) attaches with threads to the inner body and seats on the outer body (see Fig. 6; threaded area 94).
CLAIM 25:  The inner body and the outer body are made as an integral piece (see Figures).
CLAIM 26:  A low bowl connects by first threads to the outer body; and an upper bowl that connects by second threads to the inner body, wherein the low and upper bowls support an entire weight of the well tubing system (see Fig. 6 showing connections to both sides).
CLAIMS 27 and 28:  This method is inherent to the above structures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Land.
Land discloses the elements of claim 16 as discussed above.
Land fails to disclose wherein the inner body is welded to the outer body.
Examiner takes official notice that welding is well known in the art as a means of securing parts together.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the bodies of Land to be welded together as described in the claim as an alternative means of securing the parts that would result in the parts being effectively combined as they are in the prior art.
Claims 17-19, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Land in view of Shen et al. (US 20180320492).
CLAIM 17:  Land discloses the elements of claim 16 as discussed above.
Land fails to disclose a compressor, wherein the outer body has a port that fluidly communicates the annulus B to the compressor.
Shen discloses a device for gas production.
Shen discloses a riser (pipe 9) connected to a compressor (1) via a port (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Land to include the compressor of Shen as described in the claim as a combination of known prior art elements in which the compressor will function the same in the combination as it does in Shen to control the pressure of the system to predictably ensure the functionality of the system.
CLAIM 18:  The inner body has a port that fluidly communicates the annulus A to the compressor (see Fig. 1).
CLAIM 19:  Land discloses a first flange attached to the port of the outer body, the first flange being in fluid communication with a first valve; and a second flange attached to the port of the inner body, the second flange being in fluid communication with a second valve, different from the first valve (see Fig. 1; valves shown on pipeline 19 and BOP related valves).
CLAIMS 29 and 30:  These methods are inherent to the above structures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows the state of the art of pipelines for wellhead adaptors as they relate to the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679